



COURT OF APPEAL FOR ONTARIO

CITATION: Talon International Inc. v. Far East Aluminium Work
    Canada

Corp., 2014 ONCA 539

DATE: 20140709

DOCKET: C58351

Laskin, MacFarland and Lauwers JJ.A.

BETWEEN

Talon International Inc., LB 325 Bay Street Inc.,
    and Norton Rose Fulbright Canada LLP (formerly Norton Rose Canada LLP)

Appellants

and

Far East Aluminium Work Canada Corp.

Respondent

Michael Tamblyn and Ryan Hauk, for the appellants

Glenn Grenier, for the respondent

Heard and released orally:  June 24, 2014

On appeal from the judgment of Justice Edward P. Belobaba
    of the Superior Court of Justice, dated February 7, 2014.

ENDORSEMENT

[1]

While the record before the application judge was voluminous, the issues
    were straightforward. His task was to determine whether or not the respondent
    had complied with paragraph 6 of the Settlement Agreement between the parties
    dated December, 2012.  Paragraph 6 reads:

Prior to the release of the Statutory Holdback, Far East shall
    provide Talon with all the close-out documentation required pursuant to the
    Subcontract including, without limitation, a complete set of as-built
    drawings, warranty documentation, assignment of manufacturers warranties and engineering
    certificates.

[2]

At paragraph 28 of its factum, the appellant raised three items of
    complaint: as-built drawings, the engineering certificate and spare parts.  In
    this court the third item was not pursued.

[3]

The application judge found that none of these items was contractually
    required but he also found as a fact that each of the items had nonetheless
    been delivered. There was clearly evidence available before the application
    judge to make those factual determinations.

[4]

In paragraph 1 of his reasons, the application judge noted:

Given the extensive record that has been filed, including the
    affidavits and exhibits, the cross-examination transcripts and the detailed
    factums and reply factums, I am able to interpret the Settlement Agreement and
    the parties respective contractual rights thereunder and resolve any factual
    disputes without having to send this matter in whole or in part to trial;

[5]

The appellant argues that this case should not have been decided
    summarily and should have been sent to trial.  We would refer to paragraph 50
    of the Supreme Court of Canadas decision in
Hryniak v. Maudlin
, 2014
    SCC 7 which reads:

It bears reiterating that the standard for fairness is not
    whether the procedure is as exhaustive as the trial, but whether it gives the
    judge confidence that she can find the necessary facts and apply the relevant
    legal principles so as to resolve the dispute.

[6]

The application judge had that confidence in this case and we agree with
    him.

[7]

In relation to the as-built drawings, paragraph 5.1 under the heading
    Exclusions reads: Preparation of a final survey and/or as built drawings.

[8]

However, Appendix B, described as supplementary conditions of contract
    amends the subcontract and provides at 3.5 under the heading Shop Drawings:

3.5.4  Subcontractor shall continuously keep up-to-date a set
    of as-built drawings as the job progresses and provide final as-built drawings
    and operation & maintenance manuals and warranties ten (10) calendar days
    prior to the Subcontract work reaching Substantially Completion.

[9]

Appendix B provides in its opening preamble:

The Stipulated Price Subcontract Agreement Canadian
    Construction Document CCAI-2001 is hereby amended and
superceded
as
    follows: [Emphasis added]

[10]

The
    evidence, which the trial judge accepted, was that the as-built drawings so far
    as they were available (there was ongoing continuing work) had been provided to
    Talon. That finding was supported by the evidence of Mitchell and the
    transmittal notice from Far East to Brookfield dated May 7, 2013.

[11]

As
    to the Engineering Certificate, the appellants argument in relation to that
    item is based on the architectural specifications at 1.4.13 which reads:

Design curtain wall system in connections to substrate where
    the bottom of the curtain wall system extends to a point below 1070 mm above
    finished floor level and separates a floor level from an adjacent
    interconnected space to withstand the required guard and handrail loads in
    accordance with the OBC and applicable local regulations. When requested by Consultant,
    provide a letter signed and sealed by a Professional Engineer certifying that
    the curtain wall in connection to substrate conforms to the OBC requirements.

[12]

The
    appellant relies in particular on last sentence of that provision. This
    provision is found under the title Design Criteria. In our view, the
    provision relates to design only and the letter provided by the respondents
    engineer BVDA meets the requirement of this section.

[13]

The
    currency issue was not pursued in this court.

[14]

As
    to the motion for fresh evidence, we would dismiss the application. The
    evidence sought to be introduced is, in our opinion, irrelevant to the holdback
    issue and meets none of the tests for the admission of fresh evidence save
    perhaps for the fact that the incident occurred after the application was heard
    and decided.

[15]

We
    would dismiss the appeal.

[16]

The
    money at issue in this appeal is a statutory holdback amount. There is no
    question that the money is owed. The work has been done and paid for, except the
    amount required to be withheld.

[17]

The
    notice of substantial performance in relation to this project was published in
    November 2012 and the building has been occupied for some time, yet the
    respondent has not been fully paid.

[18]

The
    appellant has persistently and continuously as the application judge described
    them put forward a litany of excuses why this money should not be paid, none of
    which has any merit at all on the findings of the application judge, now upheld
    by the judgment of this court. Bearing in mind that this litigation relates
    solely to the statutory holdback and has nothing to do with deficiencies, which
    may be the subject of other proceedings, in our view, it is only fair and just
    that an order be made for immediate payment out of court of the amounts paid
    into court and compliance with rule 72.03(2)(c) is hereby waived under rule
    2.03.  The accountant of the Superior Court is to immediately pay out of court
    the funds standing to the credit of this action in the amount of $3,184,280.13
    to McMillan LLP, in trust.

[19]

Costs
    of the appeal to the respondent are fixed in the sum of $48,000.00 inclusive of
    disbursements and applicable taxes.

[20]

At
    the conclusion of argument counsel advised the court there are additional
    holdback-related monies standing in court to the credit of this application
    which were paid into court as a hedge against any fluctuation in currency
    rates.

[21]

By
    correspondence received June 27, 2014 counsel have agreed that this additional
    sum in the amount of CDN $96,713.82 is on consent, to be paid out of court
    immediately to the order of Norton Rose Fulbright in trust and compliance with
    Rule 72.03(2)(c)(ii) in respect of this payment is dispensed with.

[22]

Further
    on the consent of counsel an order shall issue requiring the Accountant of the
    Superior Court to immediately convert the balance of any and all monies paid
    into court or held by the Accountant to the credit of this application from
    Canadian dollars to United States dollars and to continue to hold those funds
    together with any interest accrued thereon in United States dollars pending
    further Order of the court or the consent of the parties.

John Laskin J.A.

J. MacFarland J.A.

P. Lauwers J.A.


